Citation Nr: 1117675	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-15 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), paranoid schizophrenia, depressive disorder, social anxiety disorder, and schizoaffective disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for periodontitis.

4.  Entitlement to a compensable rating for boils of the groin, thighs, and buttocks.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appellant testified before a Decision Review Officer in August 2008.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for a respiratory disability and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1998 rating decision, entitlement to service connection for periodontal disease was denied; the Veteran submitted a notice of disagreement and a statement of the case was issued; the Veteran did not submit a timely substantive appeal.

2.  An additional May 1998 rating decision denied service connection for dental injury based on trauma; the Veteran did not timely appeal.

3.  The evidence received since the May 1998 rating decision is cumulative or redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for periodontal disease.

4.  Boils of the groin, thighs, and buttocks areas are manifested by superficial, nontender scars that do not have an area of 144 square inches or greater, and do not cause any functional limitation.


CONCLUSIONS OF LAW

1.  The May 1998 rating decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2010).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for periodontal disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for a compensable rating for boils of the groin, thighs, and buttocks have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805, 7819 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

Also, during the pendency of this appeal, the Court issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id.

In a November 2006 letter, the Veteran was advised of the evidence necessary to support his claims.  He was asked to identify or submit evidence.  He was told the basis of the previous denial of service connection for periodontal disease and how he might reopen that claim.  This letter also explained the manner in which VA determines disability ratings and effective dates.  The evidence of record was listed and the Veteran was told how VA would further assist him.

In May 2008 the Veteran was advised of the criteria under which his skin disability is evaluated.  

Except as discussed below, the Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

With respect VA's duty to assist, the Board notes that, to the extent possible, identified records have been associated with the claims file.  The appellant has been afforded a decision review officer hearing.  He has also been afforded a two VA examinations, and the Board finds that they were adequate in that they were performed by neutral skilled providers who reviewed the claims file, interviewed the Veteran, and conducted complete physical examinations prior to rendering their conclusions.  With respect to the petition to reopen the claim of entitlement to service connection for periodontal disease, the Board notes that with respect to previously denied claims, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c).  Neither the appellant nor her representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

	New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

As noted, the RO denied the Veteran's claim of entitlement to service connection for periodontal disease in a May 1998 rating decision.  Specifically, the RO indicated that the law provided that periodontal disease was not considered a disabling condition for the purpose of compensation.  

An additional May 1998 rating decision denied service connection for dental injury for the purpose of VA treatment.  The Veteran did not appeal this decision.  

The evidence of record at the time of the May 1998 rating decision that denied service connection for the purpose of compensation included the Veteran's service treatment records.  They indicate that periodontitis was assessed in February 1985.  The Veteran was referred for assessment of severe periodontitis.  An April 1985 consultation record indicates that the Veteran would undergo periodontal surgery.  

Also of record was the report of a March 1998 VA dental examination.  The diagnosis was advanced rapidly progressive periodontitis.  

Evidence received since the May 1998 rating decisions includes numerous VA treatment records.  They indicate that the Veteran received treatment while residing in a VA domiciliary.  Records dated in June 2006 reflect that the Veteran's dentures were repaired.  In September 2006 he requested prophylactic treatment.  The records are otherwise negative for any dental treatment.  

Having carefully reviewed the record, the Board has concluded that new and material evidence has not been received to reopen the claim of entitlement to service connection periodontal disease.  

The evidence received since the May 1998 decisions does not include new evidence demonstrating that the Veteran has a dental disability that is subject to compensation.  The only evidence pertaining to dental issues submitted since the May 1998 shows limited treatment by VA in 2006.  They do not demonstrate that there is a dental disability that is subject to service connection.  In sum, the defect existing at the time of the May 1998 rating has not been cured, and new and material evidence for the purpose of reopening the claim of entitlement to service connection for periodontal disease has not been received.  As such, the claim may not be reopened.

	Evaluation of Boils

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim, where distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, as will be discussed below, the disability at issue has not significantly changed during the pendency of this appeal and a uniform evaluation is warranted.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is in receipt of a noncompensable evaluation for boils of the groin, thighs, and buttocks.  This disability is rated by analogy under Diagnostic Code 7819, which calls for benign skin neoplasms to be rated as scars or based on impairment of function.

Under Diagnostic Code 7801, scars, other than head, face, or neck, that are deep or cause limited motion in an area or areas exceeding six square inches (39 square centimeters) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  Id. at Note (1).  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2).

Under Diagnostic Code 7802, scars, other than head, face, or neck, that are superficial and that do not cause limited motion in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  Id. at Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2).

Under Diagnostic Code 7803, superficial and unstable scars warrant a 10 percent evaluation. 38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1). A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2).

Under Diagnostic Code 7804, superficial scars that are painful on examination warrant a 10 percent evaluation.  Note (1) defines a superficial scar as one not associated with underlying soft tissue damage.  Scars are otherwise rated based on limitation of function of affected part pursuant to Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805.  Scars are otherwise rated based on limitation of function of affected part pursuant to Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805.

Dermatitis and eczema are evaluated pursuant to Diagnostic Code 7806, which  provides a noncompensable rating where there less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12- month period.  A 60 percent evaluation is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the previous 12-month period.  Symptoms are otherwise rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

VA treatment records disclose that the Veteran was treated for abscesses on the right and left gluteal folds in November 2006.  These were noted to be about the size of a quarter.  Antibiotics were  prescribed.

On VA examination in July 2007 the Veteran's history was reviewed.  He reported that he had a boil on the left side of his groin between his thigh and pubic area that occurred off and on every two months.  He noted that drainage had been required in the past.  The examiner noted that the present boil was being treated with antibiotics.  The Veteran also reported that he had experienced boils on his buttocks which were also treated with warm compresses and drainage.  Physical examination revealed a left inferior groin boil measuring 1.5 by 1.5 centimeters in diameter.  There was minimal tenderness and no fluctuation.  The area felt firm and the skin was healthy.  There was no increase in warmth.  The skin was attached to the underlying boil and the boil was not attached to t he underlying structures.  The skin was similar in pigmentation to the surrounding area.  A right gluteal scar measured 1.5 by 2 centimeters with a 2-3 millimeter depth.  It was hypopigmented and not attached to the underlying structure.  It was nontender.  No drainage was noted and the scar was stable but shiny.  On the left gluteal area there was a scar that measured 1.5 centimeters in diameter and was 3 millimeters deep.  It was hyperpigmented, nontender, and stable.  The examiner noted that it was irregular and shiny.  There was no keloid formation for either scar, and no ulceration, exfoliation, or crusting  was noted.  No lesions of the right groin or pubic area were noted.  No associated systemic or nervous manifestations were noted.  The diagnoses were left groin inclusion cyst and stable scars of the right and left gluteus.

At his August 2008 hearing, the Veteran testified that he had boils that had to be lanced two or three months previously.  

An additional VA examination was carried out in March 2009.  The Veteran's claims file was reviewed and a history was recited.  Physical examination revealed a scar on the right gluteus measuring 1.5 by 2 centimeters with a depth of 2-3 millimeters.  It was hypopigmented and nontender.  It was not attached to the underlying structure and no drainage was noted.  The scar was stable and shiny.  A scar on the left gluteal area measured 1.5 centimeters in diameter with a depth of 3 millimeters.  It was hyperpigmented and nontender.  It was stable, irregular in nature, and shiny.  There was no keloid formation with either scar.  There was no tenderness with palpation, no adherence to underlying tissue, and no limitation of motion of loss of function.  There was no underlying soft tissue damage and no ulceration or breakdown.  There was no underlying tissue loss or elevation.  The examiner noted depression as reported above.  He noted that the texture of the scarred area was normal.  

Having considered the foregoing, the Board concludes that a compensable evaluation is not warranted. The medical evidence demonstrates no functional limitation associated with this disability.  Examinations have shown no tenderness, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, or abnormal texture.  Moreover, there is no indication that at least 5 percent of the body is affected or that intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required.  In essence, no functional impairment has been attributed to this disability or its residual scars.  As such, the currently assigned noncompensable rating for this disability is appropriate.

The preponderance of evidence is against the Veteran's claim for increase.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, the claim is denied.


ORDER

New and material evidence not having been submitted, the petition to reopen the claim of entitlement to service connection for periodontitis is denied.

Entitlement to a compensable rating for boils of the groin, thighs, and buttocks is denied.



REMAND

The record reflects that the Veteran was present in Saudi Arabia on temporary duty from December 1990 to May 1991.  His record of assignments indicates that he was an avionic communications equipment repairman.  That record identifies the unit to which the Veteran was assigned as "7/159th Avn Germany".  The Veteran has reported that he was located at King Fahad Air Base, but this base's geographic location is not of record.  He has submitted a declassified report indicating that two SCUD missiles target King Fahad Airport in February 1991 and landed 10 nautical miles north of the target.

Regarding the Veteran's claim of entitlement to service connection for PTSD, the Board has characterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, paranoid schizophrenia, depressive disorder, social anxiety disorder, and schizoaffective disorder.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran has identified various stressors.  In May 2006 he reported that he was part of a detail that documented battle results and other outcomes.  He stated that he saw dead bodies and long trails of disaster, and that he photographed these things.  He reported that they used underground bunkers that did not seem safe and that they took fire and were bombed while in the bunkers.  In October 2006 a VA psychiatrist noted that the Veteran had a history of service in desert Storm and had witnessed numerous traumas.  In a December 2007 statement, the Veteran indicated that he witnessed his company commander put a gun to another soldier's head and threaten him.  He noted that while in Saudi Arabia, there was fear of chemical or biological attack and that his unit was ordered to wear full protective gear.  He also noted that his site received SCUD missiles and that protection from those attacks was inadequate.  He also reported that his job required him to fly in helicopters to repair communications equipment, and that he saw the burning oil fields on several occasions.  A February 2008 VA treatment record notes the Veteran's report of experiencing SCUD missile attacks, saw burning oil fields and great destruction, and felt that his life was in danger.  

The Board notes that, during the course of the appeal, the criteria for the verification of PTSD stressors, were amended.  The amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as in this case.  75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates).  In a February 2011 informal hearing presentation, the Veteran's representative stated that the Veteran's stressors involved fear of hostile military or terrorist activity.  

With the above discussion in  mind, the Board finds that additional development is necessary in order to decide the Veteran's claim of entitlement to service connection for PTSD.  Specifically, the Board concludes that a VA examination is also necessary to allow a comprehensive review of the record and to obtain an opinion regarding whether the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.

Regarding the claim for a respiratory disability, the Board notes that VA treatment records reflect a diagnosis of COPD.  However, other records essentially indicate the absence of significant respiratory or pulmonary symptoms.  The Veteran contends that while on deployment to Saudi Arabia, he was exposed to fumes from burning oil wells and that his current respiratory disability is due to that exposure.  

The Board observes that service connection may be granted to a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below.  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders. 38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2009).  The Board concludes that an examination is required to address the etiology of the claimed respiratory disability, to include whether there are objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify through official sources the location of the Veteran's unit in Saudi Arabia, and whether this location was subjected to SCUD missile attacks.  All efforts to obtain this evidence should be documented in the claims folder.

2.  Following completion of the above development, schedule the Veteran for a VA examination to determine the etiology of any currently present acquired psychiatric disorder.  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The examiner should determine the nature and extent of any currently demonstrated acquired psychiatric disorder.  A diagnosis of PTSD under DSM IV criteria should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis (to include any stressor related to the Veteran's fear of hostile military or terrorist activity).  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.  

With respect to any other acquired psychiatric disorder identified, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such acquired psychiatric disorder is related to any disease or injury in service.

A complete rationale for all opinions expressed should be provided in the examination report.  

2.  Schedule the Veteran for a VA respiratory examination to determine the etiology of any currently present respiratory disability.  The claims folder, to include a copy of this Remand must be made available to and reviewed by the examiner. All necessary testing should be conducted.  The examiner should elicit a complete history, the pertinent details of which should be recited in the examination report.

The examiner should note and detail all reported signs and symptoms of a respiratory disorder, to include details about the onset, frequency, duration, and severity of all complaints, and indicate what precipitates and what relieves them.  The examiner should determine whether there are any objective medical indications that the Veteran is suffering from signs and symptoms of a respiratory disorder. 

The examiner should specifically determine whether the Veteran's respiratory complaints are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the Veteran's complaints. Symptom-based "diagnoses" are not considered as diagnosed conditions for compensation purposes.

If the Veteran's respiratory complaints are ascribed to a known disease entity, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the disorder is etiologically related to the Veteran's active service.

A complete rationale for all opinions expressed should be provided in the examination report.  


3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


